COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO.   2-08-471-CR
                               NO.   2-08-472-CR
                               NO.   2-08-473-CR
                               NO.   2-08-474-CR
                               NO.   2-08-475-CR

STEPHON LAMAR HARRIS                                              APPELLANT

                                         V.

THE STATE OF TEXAS                                                      STATE

                                     ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The trial court convicted Appellant Stephon Lamar Harris upon his open

pleas of guilty to five offenses: possession of marijuana in the amount of five

pounds or less but more than four ounces; possession of a controlled substance

of less than one gram, namely, cocaine; attempted assault causing bodily injury



      1
          … See Tex. R. App. P. 47.4.
to a public servant discharging an official duty; and two counts of engaging in

organized criminal activity, to wit: aggravated assault with a deadly weapon.

The trial court imposed the sentence in each case on June 27, 2008. Appellant

did not file a motion for new trial in any of his cases, so his notice of appeal in

each case was due July 28, 2008. 2 He did not file his notices of appeal until

December 11, 2008; thus, they were untimely.

      Accordingly, we informed Appellant’s appointed counsel and Appellant

by letter on December 19, 2008 that these appeals were subject to dismissal

unless Appellant or any party showed grounds for continuing the appeals on or

before December 29, 2008. We have not received a response.

      A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction.3   The Texas Court of Criminal

Appeals has expressly held that, without a timely filed notice of appeal or

motion for extension of time, we cannot exercise jurisdiction over an appeal. 4




      2
        … See Tex. R. App. P. 26.2(a)(1) (providing that notice of appeal must
be filed within thirty days of sentencing).
      3
          … Id.
      4
          … Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

                                        2
      Because Appellant’s notices of appeal were untimely filed, we dismiss

these cases for want of jurisdiction.5

                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 5, 2009




      5
          … See Tex. R. App. P. 26.2(a)(1), 43.2(f).

                                         3